NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/22/2022 has been entered. Claim 7 has been cancelled.   Claims 1-6, 8-16 remain pending in the application. Claims 1-6 were previously withdrawn from consideration. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Pre-Interview Communication Office Action mailed 01/27/2022.

Election/Restrictions
Claims 8-13, 15, 16 are allowable. The restriction requirement between inventions I & II, as set forth in the Office action mailed on 11/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-6 is withdrawn.  Claims 1-6, directed to a method of controlling a rotational speed of a gas turbine engine is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim as set forth in the Examiner’s Amendment below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“a means of positioning the first valve control device” in claim 15;
“a means of opening or closing the first valve control device in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the corresponding structure is described in at least Paragraphs 0036-0039 of the specification.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Greg Scheiferstein on 03/24/2022.
The application has been amended as follows: 

Claims 1, 8 & 14 are amended to:

1. (Withdrawn - Proposed Amendment) A method of controlling a rotational speed of a gas turbine engine during start-up, comprising: receiving, by a valve assembly, an input airflow having an input pressure, the valve assembly including a first valve and a second valve, the second valve in fluidic series with the first valve; 
measuring the rotational speed of the gas turbine engine; 

controlling, by the FADEC, an output pressure of an output airflow by controlling a position at least one of the first valve and the second valve based on the engine speed adjustment and the desired speed, and in response, controlling the output pressure at an airflow outlet of the valve assembly to maintain the rotational speed at the desired speed; 
determining, by the FADEC, a valve condition, the valve condition corresponding to a failure of the first valve; 
pulse width modulating, by the FADEC, a solenoid of the second valve in response to the valve condition to regulate an airflow through the valve assembly; and 
delivering the output airflow to an air turbine starter coupled to the gas turbine engine.

8. (Proposed Amendment) A system for a gas turbine engine, comprising: an air turbine starter operatively coupled to the gas turbine engine and configured to rotate the gas turbine engine during a startup condition; 
a valve assembly having an airflow outlet in fluid communication with the air turbine starter, the valve assembly including: 
a first valve, a first valve control device coupled to the first valve and configured to control the first valve, and wherein the first valve control device is configured to control a pressure at the airflow outlet of the valve assembly; 
a second valve in fluidic series with the first valve, 

a full authority digital engine control (FADEC) coupled to the valve assembly; 
a sensor configured to measure a rotational speed of the gas turbine engine; and 
a tangible, non-transitory memory configured to communicate with the FADEC, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the FADEC, cause the FADEC to perform operations comprising: 
receiving, by the FADEC, a rotational speed measurement from the sensor; 
determining, by the FADEC, an engine speed adjustment based on the rotational speed measurement, a second position of at least one of the first valve or the second valve, and a desired speed; 4880-4216-96154Serial No.: 17/021,714 Docket No.: 64365.35617 / 95200US02 
generating, by the FADEC, a command for at least one of the first valve control device or the second valve control device based on the engine speed adjustment and the desired speed; 
sending, by the FADEC, the command to at least one of the first valve control device or the second valve control device and, in response, controlling the pressure at the airflow outlet of the valve assembly to maintain the rotational speed measurement at the desired speed; 
determining, by the FADEC, a valve condition, the valve condition corresponding to a failure of the first valve; and 
pulse width modulating, by the FADEC, the solenoid of the second valve control device in response to the valve condition to regulate an airflow through the valve assembly.


Claim 14. CANCELED

Allowable Subject Matter
Claims 1-6, 8-13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 8, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system and method for a gas turbine engine, having a valve assembly comprising a first and second valve in fluidic series delivering air flow to an air turbine starter,  including steps of determining, by the FADEC, a valve condition, the valve condition corresponding to a failure of the first valve; and pulse width modulating, by the FADEC, the solenoid of the second valve control device in response to the valve condition to regulate an airflow through the valve assembly. 
	The closest prior art includes Kelly (US 2018/0112600), which teaches a system and method for an air turbine starter, including a valve operated by a solenoid that can be pulse width modulated to control the air flow to the air turbine starter.  Zaccaria (US 2014/0373552) similarly teaches an air turbine starter system having first and second valves in serial flow arrangement, in communication with the air turbine starter.  However, the prior art of record fails to teach or suggest using a FADEC to determine a valve condition corresponding to a failure of the first valve, and in response to the valve condition, pulse width modulating the solenoid of the second valve to regulate air flow through the valve assembly.
Claims 2-6, 9-13, 15, 16 are allowable for the same reasons as claims 1 & 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741